In his motion for rehearing, relator insists that the unvacated judgment adjudicating the juror Gersch insane disqualified him from jury service to the same extent and in the same manner as though he had been convicted of a felony.
As controlling in the trial of criminal cases, an insanity judgment fixes the mental status as of the time the judgment is entered. Until the judgment is set aside or vacated, the presumption attains that the insanity continues. Such presumption, however, may be overcome by proof that the insane *Page 102 
condition no longer exists and that the individual has regained his sanity. Glover v. State, 125 Tex.Crim. R.,69 S.W.2d 136; Gunter v. State, 139 Tex.Crim. Rep.,139 S.W.2d 116; Murray v. State, 147 Tex.Crim. R., 182 S.W.2d 475.
In the instant case, the facts abundantly support the conclusion that the juror Gersch had regained his sanity and was sane at the time he served upon the jury.
We have again examined the entire record in the case and remain convinced of the correctness of our original conclusions.
The motion for rehearing is overruled.
Opinion approved by the Court.